Citation Nr: 1030210	
Decision Date: 08/12/10    Archive Date: 08/24/10

DOCKET NO.  10-21 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.

2.  Entitlement to service connection for a right upper arm 
disability.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from September 1952 to August 
1956.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an October 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

As set forth in more detail below, a remand is necessary with 
respect to the claims of service connection for a right shoulder 
disability and a right upper arm disability.  These issues are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.



FINDING OF FACT

The appellant's current bilateral hearing loss and tinnitus are 
as likely as not the result of noise exposure in service. 



CONCLUSION OF LAW

Resolving reasonable doubt in favor of the appellant, bilateral 
hearing loss and tinnitus were incurred during active service.  
38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 
(2009). 



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate a claim.  See 38 U.S.C.A. § 5103 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159(b)(1) (2009).  VA also has a duty to 
assist claimants in obtaining evidence needed to substantiate a 
claim, unless no reasonable possibility exists that such 
assistance would aid in substantiating that claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2009).  In light of the 
favorable decision below, the Board finds that any deficiency in 
VA's VCAA notice or development actions is harmless error.


Background

The appellant's service treatment records are negative for 
complaints or findings of hearing loss or tinnitus.  At his 
August 1956 separation medical examination, the appellant's ears 
were normal on clinical evaluation.  His hearing acuity was 15/15 
on whispered and spoken voice testing.  

The appellant's DD Form 214 shows that his military occupational 
speciality was boatswain's mate.  His last duty station was 
aboard the minesweeper U.S.S. Aggressive.  

In November 2007, the appellant submitted an original application 
for VA compensation benefits, seeking service connection for 
several disabilities, including bilateral hearing loss and 
tinnitus,  He reported that both conditions had been present 
since service.  The appellant explained that he had served aboard 
a minesweeper in the U.S. Navy and had been exposed to 
significant acoustic trauma from exploding mines as well as 
weapons fire, without the benefit of hearing protection.  

In support of his claim, the appellant provided private clinical 
records showing that he was fitted with bilateral hearing aids in 
2001.  Audiometric testing in September 2008 confirmed the 
presence of normal sloping to severe rising to moderately severe 
sensorineural hearing loss in the right ear and normal sloping to 
profound sensorineural hearing loss in the left ear.  

In connection with his claim, the appellant underwent VA 
audiometric examination in April 2010.  He reported a history of 
in-service noise exposure from weapons fire and exploding mines.  
He reported that after his separation from service, he had worked 
in law enforcement.  The appellant denied post-service 
recreational noise exposure.  He reported that his tinnitus and 
hearing loss had been present since 1953 when he began working 
aboard a minesweeper.  Audiological evaluation showed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
70
75
75
LEFT
25
55
75
80
85

Speech audiometry revealed speech recognition ability of 90 
percent in the right ear and 88 percent in the left ear.  The 
diagnoses were sensorineural hearing loss and tinnitus.  The 
examiner indicated that she was unable to state without resorting 
to speculation that the appellant's hearing loss and tinnitus 
were due to in-service noise exposure because whispered voice 
testing was not frequency specific and would not have identified 
threshold shifts at the time of service separation had they been 
present.  


Applicable Law

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, when 
all the evidence, including  that pertinent to service, 
establishes that the disease or injury was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection for certain diseases, such as an organic 
disease of the nervous system like sensorineural hearing loss, 
may be also be established on a presumptive basis by showing that 
such a disease manifested itself to a degree of 10 percent or 
more within one year from the date of separation from service.  
38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 
3.309(a) (2009).  In such cases, the disease is presumed under 
the law to have had its onset in service even though there is no 
evidence of such disease during the period of service.  38 C.F.R. 
§ 3.307(a) (2009).  

In addition to the criteria set forth above, service connection 
for impaired hearing is subject to the additional requirement of 
38 C.F.R. § 3.385, which provides that impaired hearing will be 
considered to be a disability only if at least one of the 
thresholds for the frequencies of 500, 1000, 2000, 3000, or 4000 
Hertz is 40 decibels or greater; the thresholds for at least 
three of the frequencies are greater than 25 decibels; or speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  See also Hensley v. Brown, 5 Vet. App. 155 (1993).

The standard of proof to be applied in decisions on claims  for 
VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that 
provision, VA shall consider all information and lay and medical 
evidence of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a matter, 
the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C. § 5107(b) (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 


Analysis

The appellant seeks service connection for bilateral hearing loss 
and tinnitus.  He contends that such conditions had their 
inception during active service as a result of his exposure to 
acoustic trauma while stationed aboard a minesweeper.  

The appellant's service personnel record confirm that he worked 
as a boatswain's mate aboard the minesweeper U.S.S. Aggressive, 
an occupation and duty station consistent with his reports of in-
service noise exposure.  

As discussed above, however, the appellant's service treatment 
records are negative for complaints or findings of hearing loss 
or tinnitus.  Nonetheless, the record on appeal does contain the 
appellant's written statements describing his in-service tinnitus 
and decreased hearing  acuity.  See Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir.  2006); Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  The Board 
finds that the appellant's statements of in-service tinnitus and 
decreased hearing acuity are credible.  In addition, the Board 
notes that tinnitus and decreased hearing acuity are subjective, 
the kinds of conditions lay testimony is competent to describe.  
See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  The 
appellant has also provided competent and credible statements of 
persistent tinnitus and decreased hearing acuity since service.  

In addition to the competent and credible evidence of in-service 
noise exposure, as well as tinnitus and decreased hearing acuity 
since service, the record on appeal contains the results of the 
September 2009 VA audiology examination documenting that the 
appellant presently exhibits both tinnitus as well as a hearing 
loss disability which meets the criteria of 38 C.F.R. § 3.385 
(2009).  The examination report indicates that the appellant's 
hearing loss and tinnitus are consistent with noise exposure.  
The examiner, however, indicated that she was unable to state 
whether the appellant's current hearing loss and tinnitus were 
due to in-service noise exposure without resorting to speculation 
as the hearing tests conducted at service separation were 
whispered and spoken voice hearing tests.  She explained that 
such tests were unable to identify threshold shifts had they been 
present.  

After carefully considering the record, the Board finds that the 
evidence is in relative equipoise.  Again, the appellant's 
current hearing loss and tinnitus are associated with noise 
exposure.  His service personnel records document a military 
occupational speciality and duty station consistent with noise 
exposure.  Although the type of hearing test conducted at the 
time of the appellant's separation from active service is not 
probative to the presence or absence of noise-induced 
sensorineural hearing loss, the appellant has provided competent 
and credible evidence of hearing loss and tinnitus since service.  

While there is some question as to whether post-service 
occupational noise exposure may have contributed to the 
appellant's current hearing loss and tinnitus, the Board 
nonetheless concludes that reasonable doubt must be resolved in 
favor of the appellant.  Cf. Mittleider v. West,  11 Vet. App. 
181 (1998) (when it is not possible to separate the effects of a 
service-connected disability and a nonservice-connected 
disability, reasonable doubt must be resolved in the appellant's 
favor and the symptoms in question attributed to the service-
connected disability).  Thus, service connection for bilateral 
hearing loss and tinnitus is warranted.


ORDER

Entitlement to service connection for bilateral hearing loss is 
granted.

Entitlement to service connection for tinnitus is granted. 


REMAND

The appellant also seeks service connection for right shoulder 
and upper arm disabilities which he contends were incurred in 
service as a result of a 1954 injury.

The appellant's service treatment records confirm that in July 
1954, he was examined in the dispensary after he was struck by a 
boat anchor.  The appellant reported pain in the dorsal aspect of 
the clavicle.  On examination, there was ecchymosis in the area 
of the injury and probably extensive contusions, but no evidence 
of a fracture or other distortion of the clavicle.  The appellant 
was treated with heat and assigned light duty for three to four 
days.  

Subsequent service treatment records show that in November 1955, 
the appellant was hospitalized for observation after he awoke 
with acutely severe pain in his right shoulder.  He indicated 
that almost any movement aggravated it.  The appellant denied any 
injury immediately preceding this episode, but reported that a 
200 pound anchor had fallen on his shoulder one and one half 
years prior, resulting in a chip fracture of the right clavicle.  
He indicated that the pain in his shoulder had subsided somewhat 
since the injury, although it was still bothersome and 
uncomfortable.  He also reported weakness in his right arm.  X-
ray studies of the shoulder were reportedly negative.  Physical 
examination of the right shoulder was also negative but for some 
acute point tenderness in the subdeltoid bursa area with no 
swelling or muscle atrophy.  There was no limitation of motion, 
although the appellant reported pain at extremes of motion.  The 
assessment was acute bursitis, subdeltoid.  

At the appellant's August 1956 separation medical examination, 
his upper extremities were normal but for a birthmark on the 
upper right forearm.  His musculoskeletal system was also found 
to be normal.  

In November 2007, the appellant submitted an original application 
for VA compensation benefits, seeking service connection for 
several disabilities, including right shoulder and upper arm 
disabilities.  He indicated that he had initially sustained 
injury during active duty in 1954 when a cable broke, causing a 
load to land on his right shoulder and collarbone area.  He 
indicated that he had suffered as a result of this injury ever 
since.  He also indicated that he had aggravated his disability 
in 1979.

In support of his claim, the appellant submitted private clinical 
records showing treatment for right arm and shoulder complaints.  
An MRI performed in May 2007 showed extensive rotator cuff tear 
with direct impingement of the humeral head and dislocation of 
the biceps tendon.

In connection with his claim, the appellant was afforded a VA 
medical examination in June 2008.  Unfortunately, the examiner 
indicated that he was unable to comment on the etiology of the 
appellant's right shoulder disability, as he had not been 
provided with his claims folder.  After the RO provided the 
examiner with the July 1954 service treatment record documenting 
the appellant's injury, the examiner concluded that the 
appellant's current degenerative joint disease of the right 
shoulder was not related to the in-service injury.  

The Board has carefully considered this opinion, but finds that 
it is of limited probative value with respect to the issues on 
appeal.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) 
(discussing factors for determining probative value of medical 
opinions).  First, the examiner was not provided the benefit of a 
review of the entire claims folder, including recent treatment 
records documenting an extensive rotator cuff tear and 
dislocation of the biceps tendon.  Additionally, it is unclear 
whether the examiner was provided with the appellant's service 
treatment records in their entirely, including the November 1955 
hospitalization summary showing complaints of right shoulder and 
arm pain.  It is imperative that a medical opinion be based upon 
sufficient facts or data.  In other words, the medical 
professional must be informed of sufficient facts upon which to 
base an opinion relevant to the problem at hand.  Nieves- 
Rodriguez, 22 Vet. App. at 304.  Finally, the Board notes that 
the examiner did not comment on the appellant's claimed right arm 
disability.  Thus, to ensure that VA has met its duty to assist, 
an additional medical opinion is warranted.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4) 
(2009).

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be afforded a VA 
medical examination for the purposes of 
determining the nature and etiology of any 
current right shoulder and arm disability, 
including a right rotator cuff tear, 
dislocation of the biceps tendon, and 
degenerative joint disease of the right 
shoulder.  The claims folder must be 
provided to the examiner for review in 
connection with the examination.  After 
examining the appellant and reviewing the 
claims folder, the examiner should provide 
an opinion, with supporting rationale, as 
to the whether it is at least as likely as 
not that that any current right shoulder or 
right arm disability identified on 
examination is causally related to the 
appellant's active service or any incident 
therein, including the July 1954 injury or 
his November 1955 acute subdeltoid 
bursitis.  

2.  After conducting any additional 
development deemed necessary, the RO should 
readjudicate the appellant's claims, 
considering all the evidence of record.  If 
the claims remain denied, he and his 
representative should be provided with a 
supplemental statement of the case and an 
opportunity to respond.

The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


